UNITED STATES COURT OF APPEALS
                             For the Fifth Circuit



                                   No. 98-20556
                                 Summary Calendar


                      KENNEY & ASSOCIATES, INCORPORATED,

                                                          Plaintiff-Appellee,


                                      VERSUS


                    CENTRAL UNITED LIFE INSURANCE COMPANY,

                                                         Defendant-Appellant.




                 Appeal from the United States District Court
                      for the Southern District of Texas
                                  H-96-CV-2424)


                                  June 14, 1999
Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This appeal involves the claim of Kenney & Associates, Inc.

("Kenney") for breach of contract against Central United Life

Insurance Company ("CULIC") for CULIC’s failure to pay a one

percent (1%) finder’s fee to Kenney.              CULIC defended against the

claim       by   denying   the   existence   of   any   contract,   or   in   the

alternative, if a contract existed, Kenney allegedly did not



        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
perform under the terms of the contract.         CULIC moved for summary

judgment but the district court denied such motion on the grounds

that there were material facts in dispute regarding the services

Kenney was to perform under the contract.             The controversy was

submitted to the jury on special issues.              The district court

entered judgment on the jury verdict in favor of Kenney.                CULIC

appeals from the final judgment and the later order denying CULIC’s

renewed   motion   for   judgment   as   a   matter   of   law,   or   in   the

alternative motion for new trial, or in the alternative motion to

amend judgment.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself.                 For

the reasons stated by the district court in its Memorandum and

Order entered May 12, 1998, we AFFIRM the Final Judgment entered by

the district court under date of December 17, 1997.

           AFFIRMED.




                                     2